Title: John Adams to Abigail Adams, 14 August 1777
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      Philadelphia August 14. 1777 Thursday
     
     We are still parching under the fierce Heats of Dog days. It is agreed, by most People, that so long and so intense a Heat has scarcely been known. The Day before Yesterday, Dr. Ewing an eminent Philosopher as well as Mathematician, and Divine told me, the Spirit in his Glass, was at 91 in his cool Room, and from thence he concludes that it was above an hundred abroad in the Shade, because he says it is generally ten degrees lower, in his cool Room, than it is in the Shade out of Doors. Yesterday, it was at 94, abroad in the Shade. He placed his Thermometer, against a Post which had been heated by the Sun, and the Spirit arose to an 100, but removing it to another Place, and suspending it at a distance from any warm Object and the Spirit subsided and settled at 94.—How we shall live through these Heats I dont know.
     If Howes Army is at Sea, his Men between Decks will suffer, beyond Expression. Persons, here, who have been at Sea, upon this Coast, at this Season of the Year, say, the Heat is more intollerable, on Shipboard than on Land. There is no Comfort to be had any where, and the Reflection of the Sun Rays from the Deck, are insufferable.
     I wish this Wiseacre may continue to coast about untill an equinoctial Storm shall overtake him. Such a Thing would make fine Sport for his Fleet.
     The Summer is consuming, and there is not Time enough left, for accomplishing many Things. If he should land tomorrow, it would take him three Weeks to reach Philadelphia. On the Jersey Side of the Delaware, is an ugly Road for him—many Rivers, Bridges, Causeys, Morasses, by breaking up of which, a Measure which is intended, and for which Preparations are made, his Army might be obstructed, puzzled and confounded in their March. His Army cannot proceed with­out many Horses, Waggons, and Cannon with their Carriages, for the Passage of which he must make new Bridges and Causeys, which would consume much Time, besides that he would be exposed, to the Militia and to the regular Army. On the other side the River there are several Streams and one large River to cross—the Schuylkill. And We have many fine Fire ships to annoy his Fleet. It would be happy for Us if he should aim at this Place, Because it would give Us an Opportunity of exerting the whole Force of the Continent against him. The Militia of the Jerseys, Pensilvania, Delaware and Maryland, would cooperate with Washington here—those of N.Y. and N. England with Gates.
     Writing this Letter, at Six o Clock in the Morning in my cool Chamber has thrown me into a profuse and universal sweat.
    